Exhibit 10.3

 

AMAG PHARMACEUTICALS, INC.

 

2007 EQUITY INCENTIVE PLAN

 

1.             General


 

(a)           Successor to Prior Plan.  This 2007 Equity Incentive Plan (the
“Plan”) was originally adopted by the Board of Directors (the “Board”) of AMAG
Pharmaceuticals, Inc. (the “Company”) on October 2, 2007 and amended and
restated on March 25, 2009. This Plan is intended as the successor to the
Company’s Amended and Restated 2000 Stock Plan (the “2000 Plan”). As of the date
this Plan is originally adopted by the Company’s stockholders (the “Effective
Date”), no additional Awards shall be granted under the 2000 Plan. Any shares
remaining available for issuance under the 2000 Plan as of the Effective Date
shall be included in the number of shares of Common Stock that may be issued
pursuant to the Plan as provided in Section 3 hereof and shall be available for
issuance pursuant to Awards granted hereunder. All outstanding Awards granted
under the 2000 Plan shall remain subject to the terms of the 2000 Plan, except
that the Board may elect to extend one or more of the features of this Plan to
options granted under the 2000 Plan. Any shares subject to outstanding Awards
granted under the 2000 Plan that expire or terminate for any reason prior to
exercise shall be added to the Total Share Reserve of this Plan as provided in
Section 3 and become available for issuance pursuant to Awards granted
hereunder. All Awards granted subsequent to the Effective Date shall be subject
to the terms of this Plan.

 

(b)           Purpose and Eligibility.  The purpose of the Plan  is to provide
restricted stock units, restricted stock awards, stock options, and other
stock-based awards (each an “Award”) to employees, officers, directors,
consultants and advisors of the Company and its Subsidiaries, all of whom are
eligible to receive Awards under the Plan.  Any person to whom an Award has been
granted under the Plan is called a “Participant”.  Additional definitions are
contained in Section 9.

 

2.             Administration


 


(A)           ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD.  THE BOARD, IN ITS SOLE DISCRETION, SHALL HAVE THE
AUTHORITY TO GRANT AND AMEND AWARDS, TO ADOPT, AMEND AND REPEAL RULES RELATING
TO THE PLAN AND TO INTERPRET AND CORRECT THE PROVISIONS OF THE PLAN AND ANY
AWARD; PROVIDED, HOWEVER, THAT ALL AWARDS GRANTED TO “NON-EMPLOYEE DIRECTORS” AS
DEFINED IN RULE 16B-3 UNDER THE EXCHANGE ACT MUST BE GRANTED BY A COMMITTEE
COMPRISED SOLELY OF “OUTSIDE DIRECTORS” AS DEFINED IN SECTION 162(M) OF THE
CODE.  ALL DECISIONS BY THE BOARD SHALL BE FINAL AND BINDING ON ALL INTERESTED
PERSONS. NEITHER THE COMPANY NOR ANY MEMBER OF THE BOARD SHALL BE LIABLE FOR ANY
ACTION OR DETERMINATION RELATING TO THE PLAN.


 


(B)           APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR
MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES
IN THE PLAN TO THE “BOARD” SHALL


 

--------------------------------------------------------------------------------


 


MEAN SUCH COMMITTEE OR THE BOARD.


 


(C)           DELEGATION TO EXECUTIVE OFFICERS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BOARD MAY DELEGATE TO ONE OR MORE EXECUTIVE OFFICERS OF THE
COMPANY THE POWER TO GRANT AWARDS AND EXERCISE SUCH OTHER POWERS UNDER THE PLAN
AS THE BOARD MAY DETERMINE, PROVIDED THAT THE BOARD SHALL FIX THE MAXIMUM NUMBER
OF AWARDS TO BE GRANTED AND THE MAXIMUM NUMBER OF SHARES ISSUABLE TO ANY ONE
PARTICIPANT PURSUANT TO AWARDS GRANTED BY SUCH EXECUTIVE OFFICERS.


 

3.             Stock Available for Awards


 


(A)           TYPE OF SECURITY; NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER
SECTION 3(D), THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY (THE
“COMMON STOCK”)  THAT MAY BE ISSUED PURSUANT TO THE PLAN SHALL NOT EXCEED, IN
THE AGGREGATE, THE SUM OF (I) THE NUMBER OF SHARES REMAINING AVAILABLE FOR
ISSUANCE UNDER THE 2000 PLAN AS OF THE EFFECTIVE DATE, (II) THE NUMBER OF SHARES
THAT ARE ISSUABLE PURSUANT TO AWARDS OUTSTANDING UNDER THE 2000 PLAN AS OF THE
EFFECTIVE DATE AND, BUT FOR THIS PROVISION, WOULD HAVE OTHERWISE REVERTED TO THE
SHARE RESERVE OF THE 2000 PLAN PURSUANT TO THE PROVISIONS THEREOF, AND (III) AN
ADDITIONAL 2,600,000 SHARES (THE SUM OF (I), (II) AND (III) BEING REFERRED TO
HEREIN AS THE “TOTAL SHARE RESERVE”).  IF ANY AWARD EXPIRES, OR IS TERMINATED,
SURRENDERED OR FORFEITED, IN WHOLE OR IN PART, THE UNISSUED COMMON STOCK COVERED
BY SUCH AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN. 
IF SHARES OF COMMON STOCK ISSUED PURSUANT TO THE PLAN ARE REPURCHASED BY, OR ARE
SURRENDERED OR FORFEITED TO, THE COMPANY AT NO MORE THAN COST, SUCH SHARES OF
COMMON STOCK SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN;
PROVIDED, HOWEVER, THAT THE CUMULATIVE NUMBER OF SUCH SHARES THAT MAY BE SO
REISSUED UNDER THE PLAN WILL NOT EXCEED THE TOTAL SHARE RESERVE.  SHARES ISSUED
UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF AUTHORIZED BUT UNISSUED SHARES
OR TREASURY SHARES.  IF ANY SHARES SUBJECT TO AN AWARD ARE NOT DELIVERED TO A
PARTICIPANT BECAUSE THE AWARD IS EXERCISED THROUGH A REDUCTION OF SHARES SUBJECT
TO THE AWARD (I.E., “NET EXERCISED”), THE NUMBER OF SHARES THAT ARE NOT
DELIVERED TO THE PARTICIPANT SHALL NOT REMAIN AVAILABLE FOR ISSUANCE UNDER THE
PLAN.  ALSO, ANY SHARES REACQUIRED BY THE COMPANY AS CONSIDERATION FOR THE
EXERCISE OF AN OPTION SHALL NOT AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE
PLAN.


 


(B)           PER-PARTICIPANT LIMIT.  SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH
SECTION 3(D), NO PARTICIPANT MAY BE GRANTED AWARDS DURING ANY ONE FISCAL YEAR
WITH RESPECT TO MORE THAN 300,000 SHARES OF COMMON STOCK.


 


(C)           FUNGIBLE SHARE RESERVE.  EFFECTIVE MAY 5, 2009, THE NUMBER OF
SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE REDUCED BY: (I) ONE SHARE
FOR EACH SHARE OF STOCK ISSUED PURSUANT TO AN OPTION GRANTED UNDER SECTION 4 OR
A STOCK APPRECIATION RIGHT GRANTED UNDER SECTION 7 WITH RESPECT TO WHICH THE
STRIKE PRICE IS AT LEAST 100% OF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON
STOCK ON THE DATE OF GRANT AND WHICH SHALL EXPIRE NO LATER THAN 10 YEARS FROM
THE DATE OF GRANT; AND (II) 1.5 SHARES FOR EACH SHARE OF COMMON STOCK ISSUED
PURSUANT TO A RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER
STOCK-BASED AWARD GRANTED UNDER SECTION 7.  TO THE EXTENT THERE IS A RESTRICTED
STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER STOCK-BASED AWARD GRANTED
UNDER SECTION 7 AND THE SHARES UNDERLYING SUCH AWARD AGAIN BECOME AVAILABLE FOR
ISSUANCE UNDER THE PLAN PURSUANT TO SECTION 3(A), THEN THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL INCREASE BY 1.5 SHARES.

 

2

--------------------------------------------------------------------------------



 


(D)           ADJUSTMENT TO COMMON STOCK.  IN THE EVENT OF ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION,
COMBINATION, EXCHANGE OF SHARES, LIQUIDATION, SPIN-OFF, SPLIT-UP, OR OTHER
SIMILAR CHANGE IN CAPITALIZATION OR EVENT (AN “EXTRAORDINARY CAPITALIZATION
EVENT”), (I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE FOR AWARDS UNDER THE
PLAN AND THE PER-PARTICIPANT SHARE LIMIT, (II) THE NUMBER AND CLASS OF
SECURITIES, VESTING SCHEDULE AND EXERCISE PRICE PER SHARE SUBJECT TO EACH
OUTSTANDING OPTION, (III) THE REPURCHASE PRICE PER SECURITY SUBJECT TO
REPURCHASE, AND (IV) THE TERMS OF EACH OTHER OUTSTANDING STOCK-BASED AWARD SHALL
BE ADJUSTED (OR SUBSTITUTED AWARDS MAY BE MADE) BY THE BOARD IN A PROPORTIONATE
AND EQUITABLE MANNER TO THE EXTENT THAT SUCH EXTRAORDINARY CAPITALIZATION EVENT
INCREASES OR DECREASES THE ACTUAL OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY AS OF IMMEDIATELY PRIOR TO SUCH EXTRAORDINARY CAPITALIZATION EVENT.


 

4.             Stock Options


 


(A)           GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON STOCK
(EACH, AN “OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE
COVERED BY EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND
LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION AND THE COMMON STOCK
ISSUED UPON THE EXERCISE OF EACH OPTION, INCLUDING VESTING PROVISIONS,
REPURCHASE PROVISIONS AND RESTRICTIONS RELATING TO APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS IT CONSIDERS ADVISABLE.


 


(B)           INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE
AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE
STOCK OPTION”) SHALL BE GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR A SUBSIDIARY
AND SHALL BE SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH THE
REQUIREMENTS OF SECTION 422 OF THE CODE.  THE BOARD AND THE COMPANY SHALL HAVE
NO LIABILITY IF AN OPTION OR ANY PART THEREOF THAT IS INTENDED TO BE AN
INCENTIVE STOCK OPTION DOES NOT QUALIFY AS SUCH. AN OPTION OR ANY PART THEREOF
THAT DOES NOT QUALIFY AS AN INCENTIVE STOCK OPTION IS REFERRED TO HEREIN AS A
“NONSTATUTORY STOCK OPTION”.


 


(C)           EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE (OR
DETERMINE THE METHOD BY WHICH THE EXERCISE PRICE SHALL BE DETERMINED) AT THE
TIME EACH OPTION IS GRANTED AND SPECIFY IT IN THE APPLICABLE OPTION AGREEMENT;
PROVIDED THAT THE EXERCISE PRICE SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF
THE COMPANY’S COMMON STOCK ON THE DATE OF GRANT.  THE EXERCISE PRICE WITH
RESPECT TO AN INCENTIVE STOCK OPTION GRANTED TO AN EMPLOYEE WHO AT THE TIME OF
GRANT OWNS (DIRECTLY OR UNDER THE ATTRIBUTION RULES OF SECTION 424(D) OF THE
CODE) STOCK REPRESENTING MORE THAN 10% OF THE VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR OF ANY SUBSIDIARY SHALL BE AT LEAST 110% OF THE FAIR
MARKET VALUE OF THE COMPANY’S COMMON STOCK ON THE DATE OF GRANT.


 


(D)           DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE
APPLICABLE OPTION AGREEMENT; PROVIDED THAT NO OPTION SHALL EXPIRE LATER THAN 10
YEARS FROM ITS DATE OF GRANT, AND NO INCENTIVE STOCK OPTION GRANTED TO AN
EMPLOYEE WHO OWNS (DIRECTLY OR UNDER THE ATTRIBUTION RULES OF SECTION 424(D) OF
THE CODE) STOCK POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY SHALL EXPIRE LATER THAN 5
YEARS FROM ITS DATE OF GRANT.

 

3

--------------------------------------------------------------------------------


 


(E)           EXERCISE OF OPTIONS.  OPTIONS MAY BE EXERCISED ONLY BY DELIVERY TO
THE COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON TOGETHER
WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 4(F) FOR THE NUMBER OF SHARES FOR
WHICH THE OPTION IS EXERCISED.


 


(F)            PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE
OF AN OPTION SHALL BE PAID FOR BY ONE OR ANY COMBINATION OF THE FOLLOWING FORMS
OF PAYMENT:


 


(I)            BY CHECK PAYABLE TO THE ORDER OF THE COMPANY;


 


(II)           EXCEPT AS OTHERWISE EXPLICITLY PROVIDED IN THE APPLICABLE OPTION
AGREEMENT, AND ONLY IF THE COMMON STOCK IS THEN PUBLICLY TRADED, DELIVERY OF AN
IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER
PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE, OR DELIVERY
BY THE PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL
INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR
A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE; OR


 


(III)          TO THE EXTENT EXPLICITLY PROVIDED IN THE APPLICABLE OPTION
AGREEMENT AND NOT OTHERWISE PROHIBITED BY APPLICABLE LAW, BY (X) DELIVERY OF
SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT VALUED AT  FAIR MARKET VALUE (AS
DETERMINED BY THE BOARD OR AS DETERMINED PURSUANT TO THE APPLICABLE OPTION
AGREEMENT); PROVIDED, THAT NO SHARES OF COMMON STOCK SO DELIVERED IN PAYMENT OF
THE EXERCISE PRICE OF ANY OPTION SHALL THEREAFTER BE AVAILABLE FOR RE-ISSUANCE
UNDER THE PLAN, (Y) DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE
COMPANY (AND DELIVERY TO THE COMPANY BY THE PARTICIPANT OF A CHECK IN AN AMOUNT
EQUAL TO THE PAR VALUE OF THE SHARES PURCHASED), OR (Z) PAYMENT OF SUCH OTHER
LAWFUL CONSIDERATION AS THE BOARD MAY DETERMINE.


 


(G)           NO REPRICING.  OTHER THAN IN CONNECTION WITH A CHANGE IN THE
COMPANY’S CAPITALIZATION (AS DESCRIBED IN SECTION 3(D)), WITHOUT STOCKHOLDER
APPROVAL (I) THE EXERCISE PRICE OF AN OPTION MAY NOT BE REDUCED, AND (II) NO
OPTION MAY BE AMENDED,  CANCELLED OR REPURCHASED FOR THE PURPOSE OF REPRICING,
REPLACING OR REGRANTING SUCH OPTION WITH AN EXERCISE PRICE THAT IS LESS THAN THE
ORIGINAL EXERCISE PRICE OF SUCH OPTION.


 

5.             Restricted Stock


 


(A)           GRANTS.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO
ACQUIRE SHARES OF COMMON STOCK, SUBJECT TO (I) DELIVERY TO THE COMPANY BY THE
PARTICIPANT OF A CHECK IN AN AMOUNT AT LEAST EQUAL TO THE PAR VALUE OF THE
SHARES PURCHASED, AND (II) THE RIGHT OF THE COMPANY TO REPURCHASE ALL OR PART OF
SUCH SHARES AT THEIR ISSUE PRICE OR OTHER STATED OR FORMULA PRICE FROM THE
PARTICIPANT IN THE EVENT THAT CONDITIONS SPECIFIED BY THE BOARD IN THE
APPLICABLE AWARD ARE NOT SATISFIED PRIOR TO THE END OF THE APPLICABLE
RESTRICTION PERIOD OR PERIODS ESTABLISHED BY THE BOARD FOR SUCH AWARD (EACH, A
“RESTRICTED STOCK AWARD”).


 


(B)           TERMS AND CONDITIONS. THE BOARD SHALL DETERMINE THE TERMS AND
CONDITIONS (OR PROVIDE FOR NO CONDITIONS) OF ANY SUCH RESTRICTED STOCK AWARD. 
ANY STOCK CERTIFICATES ISSUED IN RESPECT OF A RESTRICTED STOCK AWARD SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT AND, UNLESS OTHERWISE DETERMINED BY
THE BOARD, DEPOSITED BY THE PARTICIPANT, TOGETHER WITH A STOCK POWER ENDORSED IN
BLANK, WITH THE COMPANY (OR ITS DESIGNEE).  AFTER THE EXPIRATION OF THE
APPLICABLE RESTRICTION PERIODS, THE COMPANY (OR SUCH DESIGNEE) SHALL DELIVER THE
CERTIFICATES NO LONGER

 

4

--------------------------------------------------------------------------------


 


SUBJECT TO SUCH RESTRICTIONS TO THE PARTICIPANT OR, IF THE PARTICIPANT HAS DIED,
TO THE BENEFICIARY DESIGNATED BY A PARTICIPANT, IN A MANNER DETERMINED BY THE
BOARD, TO RECEIVE AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT
OF THE PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”).  IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, DESIGNATED BENEFICIARY SHALL MEAN THE
PARTICIPANT’S ESTATE.


 

6.             Restricted Stock Units


 

The Board may grant Awards entitling recipients to receive shares of Common
Stock (each, a “Restricted Stock Unit Award”), subject to any terms and
conditions established for such Awards.  The Board shall determine the terms and
conditions (or provide for no conditions) of any such Restricted Stock Unit
Award and such terms and conditions will be reflected in the applicable
Restricted Stock Unit Award agreement.

 

7.             Other Stock-Based Awards


 

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards, or other stock units.

 

8.             General Provisions Applicable to Awards


 


(A)           TRANSFERABILITY OF AWARDS.


 


(I)            EXCEPT AS THE BOARD MAY OTHERWISE DETERMINE OR PROVIDE IN AN
AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
ENCUMBERED BY THE PERSON TO WHOM THEY ARE GRANTED, EITHER VOLUNTARILY OR BY
OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND,
EXCEPT AS SET FORTH IN SECTION 8(A)(II) BELOW, DURING THE LIFE OF THE
PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A
PARTICIPANT, TO THE EXTENT RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO
AUTHORIZED TRANSFEREES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 8(A)(I) IN NO EVENT SHALL AN AWARD BE TRANSFERRED IN EXCHANGE FOR
THE RECEIPT OF ANY CONSIDERATION.


 


(II)           DURING THE LIFE OF THE PARTICIPANT, AN OPTION SHALL BE
EXERCISABLE ONLY BY HIM, BY A CONSERVATOR OR GUARDIAN DULY APPOINTED FOR HIM BY
REASON OF HIS INCAPACITY OR BY THE PERSON APPOINTED BY THE PARTICIPANT IN A
DURABLE POWER OF ATTORNEY ACCEPTABLE TO THE COMPANY’S COUNSEL.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 8(A), THE BOARD MAY IN ITS DISCRETION
PERMIT A PARTICIPANT WHO HAS RECEIVED A NONSTATUTORY STOCK OPTION TO TRANSFER
THE NONSTATUTORY STOCK OPTION TO A MEMBER OF THE IMMEDIATE FAMILY (AS
HEREINAFTER DEFINED) OF THE PARTICIPANT, TO A TRUST SOLELY FOR THE BENEFIT OF
THE PARTICIPANT AND THE PARTICIPANT’S IMMEDIATE FAMILY OR TO A PARTNERSHIP OR
LIMITED LIABILITY COMPANY WHOSE ONLY PARTNERS OR MEMBERS ARE THE PARTICIPANT AND
MEMBERS OF THE PARTICIPANT’S IMMEDIATE FAMILY.  “IMMEDIATE FAMILY” SHALL MEAN,
WITH RESPECT TO ANY PARTICIPANT, THE PARTICIPANT’S CHILD, STEPCHILD, GRANDCHILD,
PARENT, STEPPARENT, GRANDPARENT, SPOUSE, SIBLING, MOTHER-IN-LAW, FATHER-IN-LAW,
SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW OR SISTER-IN-LAW, AND SHALL INCLUDE
ADOPTIVE RELATIONSHIPS.

 

5

--------------------------------------------------------------------------------


 


(B)           DOCUMENTATION.  EACH AWARD UNDER THE PLAN (OTHER THAN A GRANT OF
STOCK WITH NO RESTRICTIONS) SHALL BE EVIDENCED BY A WRITTEN INSTRUMENT IN SUCH
FORM AS THE BOARD SHALL DETERMINE OR AS EXECUTED BY AN OFFICER OF THE COMPANY
PURSUANT TO AUTHORITY DELEGATED BY THE BOARD.  EACH AWARD MAY CONTAIN TERMS AND
CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN PROVIDED THAT SUCH TERMS
AND CONDITIONS DO NOT CONTRAVENE THE PROVISIONS OF THE PLAN.


 


(C)           BOARD DISCRETION.  THE TERMS OF EACH TYPE OF AWARD NEED NOT BE
IDENTICAL, AND THE BOARD NEED NOT TREAT PARTICIPANTS UNIFORMLY.


 


(D)           TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN
AWARD OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR OTHER
CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT TO
WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT, OR THE PARTICIPANT’S LEGAL
REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY, MAY EXERCISE
RIGHTS UNDER THE AWARD.


 


(E)           ACQUISITION OF THE COMPANY.


 


(I)            CONSEQUENCES OF AN ACQUISITION.


 

(A)          UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE APPLICABLE OPTION OR
AWARD, UPON THE OCCURRENCE OF AN ACQUISITION, THE BOARD OR THE BOARD OF
DIRECTORS OF THE SURVIVING OR ACQUIRING ENTITY (AS USED IN THIS
SECTION 8(E)(I)(A), ALSO THE “BOARD”) SHALL, AS TO OUTSTANDING AWARDS (ON THE
SAME BASIS OR ON DIFFERENT BASES, AS THE BOARD SHALL SPECIFY), MAKE APPROPRIATE
PROVISION FOR THE CONTINUATION OF SUCH AWARDS BY THE COMPANY OR THE ASSUMPTION
OF SUCH AWARDS BY THE SURVIVING OR ACQUIRING ENTITY AND BY SUBSTITUTING ON AN
EQUITABLE BASIS FOR THE SHARES THEN SUBJECT TO SUCH AWARDS EITHER (A) THE
CONSIDERATION PAYABLE WITH RESPECT TO THE OUTSTANDING SHARES OF COMMON STOCK IN
CONNECTION WITH THE ACQUISITION, (B) SHARES OF STOCK OF THE SURVIVING OR
ACQUIRING CORPORATION OR (C) SUCH OTHER SECURITIES AS THE BOARD DEEMS
APPROPRIATE, THE FAIR MARKET VALUE OF WHICH (AS DETERMINED BY THE BOARD IN ITS
SOLE DISCRETION) SHALL NOT MATERIALLY DIFFER FROM THE FAIR MARKET VALUE OF THE
SHARES OF COMMON STOCK SUBJECT TO SUCH AWARDS IMMEDIATELY PRECEDING THE
ACQUISITION.  IN ADDITION TO OR IN LIEU OF THE FOREGOING, WITH RESPECT TO
OUTSTANDING OPTIONS, THE BOARD MAY, UPON WRITTEN NOTICE TO THE AFFECTED
OPTIONEES, PROVIDE THAT ONE OR MORE OPTIONS MUST BE EXERCISED, TO THE EXTENT
THEN EXERCISABLE OR TO BECOME EXERCISABLE AS A RESULT OF THE ACQUISITION, WITHIN
A SPECIFIED NUMBER OF DAYS OF THE DATE OF SUCH NOTICE, AT THE END OF WHICH
PERIOD SUCH OPTIONS SHALL TERMINATE; OR TERMINATE ONE OR MORE OPTIONS IN
EXCHANGE FOR A CASH PAYMENT EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE (AS
DETERMINED BY THE BOARD IN ITS SOLE DISCRETION) OF THE SHARES SUBJECT TO SUCH
OPTIONS (TO THE EXTENT THEN EXERCISABLE OR TO BECOME EXERCISABLE AS A RESULT OF
THE ACQUISITION) OVER THE EXERCISE PRICE THEREOF.

 

(B)           AN “ACQUISITION” SHALL MEAN: (1) ANY MERGER OR CONSOLIDATION AFTER
WHICH THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING OR ACQUIRING ENTITY) LESS THAN 50% OF THE COMBINED
VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING OR
ACQUIRING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH EVENT; (2) ANY SALE OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OR CAPITAL STOCK OF THE COMPANY (OTHER THAN
IN A SPIN-OFF OR SIMILAR TRANSACTION); (3) ANY “PERSON” OR “GROUP” (AS DEFINED
IN THE EXCHANGE ACT)

 

6

--------------------------------------------------------------------------------


 

BECOMES THE BENEFICIAL OWNER OF A MAJORITY OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES WITH RESPECT TO THE ELECTION OF THE BOARD; OR
(4) ANY OTHER ACQUISITION OF THE BUSINESS OF THE COMPANY, AS DETERMINED BY THE
BOARD.

 


(II)           ASSUMPTION OF OPTIONS UPON CERTAIN EVENTS.  IN CONNECTION WITH A
MERGER OR CONSOLIDATION OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE
COMPANY OF PROPERTY OR STOCK OF AN ENTITY, THE BOARD MAY GRANT AWARDS UNDER THE
PLAN IN SUBSTITUTION FOR STOCK AND STOCK-BASED AWARDS ISSUED BY SUCH ENTITY OR
AN AFFILIATE THEREOF.  THE SUBSTITUTE AWARDS SHALL BE GRANTED ON SUCH TERMS AND
CONDITIONS AS THE BOARD CONSIDERS APPROPRIATE IN THE CIRCUMSTANCES.


 


(F)            WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY OR AN
EMPLOYING SUBSIDIARY, OR MAKE PROVISIONS SATISFACTORY TO THE COMPANY OR AN
EMPLOYING SUBSIDIARY FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW TO BE WITHHELD IN
CONNECTION WITH AWARDS TO SUCH PARTICIPANT NO LATER THAN THE DATE OF THE EVENT
CREATING THE TAX LIABILITY.  THE BOARD MAY ALLOW PARTICIPANTS TO SATISFY SUCH
TAX OBLIGATIONS IN WHOLE OR IN PART BY TRANSFERRING SHARES OF COMMON STOCK,
INCLUDING SHARES RETAINED FROM THE AWARD CREATING THE TAX OBLIGATION, VALUED AT
THEIR FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OR AS DETERMINED PURSUANT TO
THE APPLICABLE OPTION AGREEMENT) TO THE EXTENT PERMITTED BY LAW; PROVIDED,
HOWEVER, THAT PAYMENT OF WITHHOLDING OBLIGATION IN THE FORM OF SHARES SHALL NOT
BE MADE WITH RESPECT TO AN AMOUNT IN EXCESS OF THE MINIMUM REQUIRED WITHHOLDING;
PROVIDED, FURTHER, THAT NO SHARES OF COMMON STOCK SO DELIVERED IN SATISFACTION
OF ANY SUCH TAX OBLIGATION SHALL THEREAFTER BE AVAILABLE FOR RE-ISSUANCE UNDER
THE PLAN.  THE COMPANY OR AN EMPLOYING SUBSIDIARY MAY, TO THE EXTENT PERMITTED
BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO A PARTICIPANT.


 


(G)           AMENDMENT OF AWARDS.  SUBJECT TO THE REQUIREMENTS OF
SECTION 4(G) ABOVE, THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY OUTSTANDING
AWARD INCLUDING, BUT NOT LIMITED TO, SUBSTITUTING THEREFOR ANOTHER AWARD OF THE
SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR REALIZATION, AND
CONVERTING AN INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK OPTION; PROVIDED
THAT THE PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED UNLESS THE BOARD
DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED ACTION, WOULD NOT
MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT.


 


(H)           CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE
OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO
REMOVE RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL
(I) ALL CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF
THE COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL
MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN
SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK
EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS
EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE
COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE
LAWS, RULES OR REGULATIONS.


 


(I)            ACCELERATION.  IN THE EVENT OF A PARTICIPANT’S DEATH OR
DISABILITY, UPON AN ACQUISITION, OR UPON THE PARTICIPANT’S RETIREMENT (AS SUCH
TERM MAY BE DEFINED IN THE PARTICIPANT’S AWARD AGREEMENT OR IN ANOTHER
APPLICABLE AGREEMENT) (TOGETHER, THE “VESTING ACCELERATION REQUIREMENTS”), THE
BOARD MAY PROVIDE THAT ANY OPTIONS SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL
OR IN PART, THAT ANY RESTRICTED STOCK AWARDS SHALL BE FREE OF SOME OR ALL

 

7

--------------------------------------------------------------------------------


 


RESTRICTIONS, OR THAT ANY OTHER STOCK-BASED AWARDS MAY BECOME EXERCISABLE IN
FULL OR IN PART OR FREE OF SOME OR ALL RESTRICTIONS OR CONDITIONS, OR OTHERWISE
REALIZABLE IN FULL OR IN PART, AS THE CASE MAY BE, DESPITE THE FACT THAT THE
FOREGOING ACTIONS MAY (I) CAUSE THE APPLICATION OF SECTIONS 280G AND 4999 OF THE
CODE IF A CHANGE IN CONTROL OF THE COMPANY OCCURS, OR (II) DISQUALIFY ALL OR
PART OF THE OPTION AS AN INCENTIVE STOCK OPTION.  NOTWITHSTANDING THE FOREGOING,
THE BOARD MAY PROVIDE FOR THE VESTING ACCELERATION OF A LIMITED NUMBER OF
OPTIONS OR AWARDS THAT DO NOT MEET THE VESTING ACCELERATION REQUIREMENTS SUBJECT
TO THE LIMITATIONS PROVIDED IN SECTION 8(K).  FOR PURPOSES OF CLARIFICATION, THE
VESTING ACCELERATION REQUIREMENTS SHALL ONLY APPLY TO AWARDS THAT ARE GRANTED
AFTER MAY 5, 2009 AND AWARDS FOR WHICH THE VESTING IS ACCELERATED AFTER MAY 5,
2009 (OTHER THAN AWARDS FOR WHICH THE VESTING IS ACCELERATED PURSUANT TO
ARRANGEMENTS ENTERED INTO BEFORE MAY 5, 2009).


 


(J)            AWARDS TO NON-UNITED STATES PERSONS.  AWARDS MAY BE MADE TO
PARTICIPANTS WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE THE UNITED STATES ON
SUCH TERMS AND CONDITIONS DIFFERENT FROM THOSE SPECIFIED IN THE PLAN AS THE
BOARD CONSIDERS NECESSARY OR ADVISABLE TO ACHIEVE THE PURPOSES OF THE PLAN OR TO
COMPLY WITH APPLICABLE LAWS.  THE BOARD SHALL HAVE THE RIGHT TO AMEND THE PLAN,
CONSISTENT WITH ITS AUTHORITY TO AMEND THE PLAN AS SET FORTH IN SECTION 9(E), TO
OBTAIN FAVORABLE TAX TREATMENT FOR SUCH PARTICIPANTS, AND ANY SUCH AMENDMENTS
SHALL BE EVIDENCED BY AN APPENDIX TO THE PLAN.  THE BOARD MAY DELEGATE THIS
AUTHORITY TO A COMMITTEE THEREOF.


 


(K)           MINIMUM VESTING.  AFTER MAY 5, 2009, EXCEPT FOR AWARDS GRANTED TO
“NON-EMPLOYEE DIRECTORS” AS DEFINED IN RULE 16B-3 UNDER THE EXCHANGE ACT AS
NON-DISCRETIONARY INITIAL OR ANNUAL GRANTS, GENERALLY (I) NO RESTRICTED STOCK
AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER STOCK-BASED AWARD GRANTED UNDER
SECTION 7 THAT VESTS ON THE BASIS OF THE PARTICIPANT’S SERVICE WITH THE COMPANY
SHALL VEST AT A RATE THAT IS ANY MORE RAPID THAN RATABLY OVER A THREE-YEAR
PERIOD AND (II) NO RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER
STOCK-BASED AWARD GRANTED UNDER SECTION 7 THAT VESTS BASED ON THE SATISFACTION
OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD OF LESS THAN 12
MONTHS (TOGETHER, THE “MINIMUM VESTING REQUIREMENTS”); PROVIDED, HOWEVER, THAT
THE VESTING OF ANY AWARD, INCLUDING AN OPTION, MAY ACCELERATE (OR MAY BE
ACCELERATED BY THE BOARD OR COMMITTEE) IF ONE OR MORE OF THE VESTING
ACCELERATION REQUIREMENTS IS MET.  NOTWITHSTANDING THE FOREGOING, AFTER MAY 5,
2009, (A) AWARDS GRANTED THAT DO NOT MEET THE MINIMUM VESTING REQUIREMENTS,
(B) AWARDS GRANTED THAT DO NOT MEET THE VESTING ACCELERATION REQUIREMENTS AND
(C) AWARDS FOR WHICH THE VESTING IS ACCELERATED (OTHER THAN AWARDS FOR WHICH THE
VESTING IS ACCELERATED PURSUANT TO ARRANGEMENTS ENTERED INTO BEFORE MAY 5, 2009)
THAT DO NOT MEET THE VESTING ACCELERATION REQUIREMENTS SHALL TOGETHER BE LIMITED
TO 10% OF THE TOTAL NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN.


 

9.             Miscellaneous


 


(A)           DEFINITIONS.


 


(I)            “COMPANY,” FOR PURPOSES OF ELIGIBILITY UNDER THE PLAN, SHALL
INCLUDE ANY PRESENT OR FUTURE SUBSIDIARY CORPORATIONS OF AMAG
PHARMACEUTICALS, INC., AS DEFINED IN SECTION 424(F) OF THE CODE (A
“SUBSIDIARY”), AND ANY PRESENT OR FUTURE PARENT CORPORATION OF AMAG
PHARMACEUTICALS, INC., AS DEFINED IN SECTION 424(E) OF THE CODE.  FOR PURPOSES
OF AWARDS OTHER THAN INCENTIVE STOCK OPTIONS, THE TERM “SUBSIDIARY” SHALL
INCLUDE ANY OTHER BUSINESS VENTURE IN

 

8

--------------------------------------------------------------------------------


 


WHICH THE COMPANY HAS A DIRECT OR INDIRECT SIGNIFICANT INTEREST, AS DETERMINED
BY THE BOARD IN ITS SOLE DISCRETION.


 


(II)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
ANY REGULATIONS PROMULGATED THEREUNDER.


 


(III)          “EXCHANGE ACT” MEANS THE EXCHANGE ACT OF 1934, AS AMENDED.


 


(B)           NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY
CLAIM OR RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN.


 


(C)           NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED
WITH RESPECT TO AN AWARD UNTIL BECOMING THE RECORD HOLDER THEREOF.


 


(D)           EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE
ON THE DATE ON WHICH IT IS ADOPTED BY THE STOCKHOLDERS OF THE COMPANY.  NO
AWARDS SHALL BE GRANTED UNDER THE PLAN AFTER THE COMPLETION OF TEN YEARS FROM
THE DATE ON WHICH THE PLAN WAS ADOPTED BY THE STOCKHOLDERS OF THE COMPANY, BUT
AWARDS PREVIOUSLY GRANTED MAY EXTEND BEYOND THAT DATE.


 


(E)           AMENDMENT OF PLAN.  SUBJECT TO THE REQUIREMENTS OF
SECTION 4(G) ABOVE, THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE PLAN OR ANY
PORTION THEREOF AT ANY TIME; PROVIDED, HOWEVER, THAT WITHOUT APPROVAL OF THE
COMPANY’S STOCKHOLDERS THERE SHALL BE NO: (I) INCREASE IN THE TOTAL NUMBER OF
SHARES COVERED BY THE PLAN, EXCEPT BY OPERATION OF THE PROVISIONS OF
SECTION 3(C), OR THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE
ISSUED TO ANY SINGLE PERSON IN A PERIOD; (II) CHANGE IN THE CLASS OF PERSONS
ELIGIBLE TO RECEIVE AWARDS UNDER THE PLAN; OR (III) OTHER CHANGE IN THE PLAN
THAT REQUIRES STOCKHOLDER APPROVAL UNDER APPLICABLE LAW OR STOCK EXCHANGE RULE.


 


(F)            SECTION 409A OF THE INTERNAL REVENUE CODE.  THE AWARDS GRANTED
PURSUANT TO THE PLAN ARE INTENDED TO AVOID THE POTENTIAL ADVERSE TAX
CONSEQUENCES TO PARTICIPANTS OF SECTION 409A OF THE CODE, AND THE BOARD MAY IN
ITS SOLE DISCRETION MAKE SUCH MODIFICATIONS TO ANY AWARD AGREEMENT PURSUANT TO
THE PLAN AS IT DEEMS NECESSARY OR ADVISABLE TO AVOID SUCH ADVERSE TAX
CONSEQUENCES.


 


(G)           GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
DELAWARE, WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAW.


 


(H)           USE OF PROCEEDS.  THE PROCEEDS FROM THE SALE OF COMMON STOCK
PURSUANT TO AWARDS SHALL CONSTITUTE GENERAL FUNDS OF THE COMPANY.


 


(I)            SECTION 16 MATTERS.  WITH RESPECT TO PERSONS SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT (“INSIDERS”), TRANSACTIONS UNDER THE PLAN ARE
INTENDED TO COMPLY WITH ALL APPLICABLE

 

9

--------------------------------------------------------------------------------


 


CONDITIONS OF RULE 16B-3 OR ITS SUCCESSOR UNDER THE EXCHANGE ACT.  TO THE EXTENT
ANY PROVISION OF THE PLAN OR ACTION BY THE BOARD, OR ANY COMMITTEE THEREOF,
FAILS TO SO COMPLY, IT SHALL BE DEEMED TO BE MODIFIED SO AS TO BE IN COMPLIANCE
WITH SUCH RULE OR, IF SUCH MODIFICATION IS NOT POSSIBLE, IT SHALL BE DEEMED TO
BE NULL AND VOID, TO THE EXTENT PERMITTED BY LAW AND DEEMED ADVISABLE BY THE
BOARD.

 

10

--------------------------------------------------------------------------------